Filed Pursuant to Rule 424(b)(3) Registration No. 333-149260 PROSPECTUS WELLQUEST MEDICAL & WELLNESS CORPORATION 3,942,750Shares of Common Stock This prospectus relates to the sale of up to 3,942,750 shares of our common stock.This is the initial registration of shares of our common stock.The selling stockholders will sell the shares from time to time at $.08888 per share. The selling stockholders may be deemed underwriters of the shares of common stock, which they are offering. We will pay the expenses of registering these shares. Our common stock is not traded on any national securities exchange and is not quoted on any over-the-counter market. We intend to begin discussions with various market makers in order to arrange for an application to be made with respect to our common stock, to be approved for quotation on the Over-The-Counter Bulletin Board upon the effectiveness of this prospectus. If our shares become quoted on the Over-The-Counter Bulletin Board, sales will be made at prevailing market prices or privately negotiated prices.We currently intend to continue with this offering even if our common stock is not approved for quotation on the Over-The-Counter Bulletin Board. There is no assurance that a public market will develop for our shares of common stock. The selling stockholders are offering these shares of common stock. The selling stockholders may sell all or a portion of these shares from time to time in market transactions through any market on which our common stock is then traded, in negotiated transactions or otherwise, and at prices and on terms that will be determined by the then prevailing market price or at negotiated prices directly or through a broker or brokers, who may act as agent or as principal or by a combination of such methods of sale. The selling stockholders will receive all proceeds from the sale of the common stock. For additional information on the methods of sale, you should refer to the section entitled "Plan of Distribution." The securities offered in this prospectus involve a high degree of risk. See "Risk Factors" beginning on page3 of this prospectus to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is October 31, 2008 TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 3 Use of Proceeds 14 Market For Common Stock and Related Stockholder Matters 14 Determination of Offering Price 15 Management’s Discussion and Analysis and Plan of Operations 16 Business 24 Description of Property 32 Legal Proceedings 33 Management 33 Executive Compensation 35 Certain Relationships and Related Transactions 35 Security Ownership of Certain Beneficial Owners and Management 37 Description of Securities 39 Shares Eligible for Future Sale 41 Indemnification for Securities Act Liabilities 42 Plan of Distribution 43 Selling Stockholders 46 Legal Matters 47 Experts 47 Additional Information 47 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any jurisdiction where the offer or sale of these securities is not permitted. You should assume that the information contained in this prospectus is accurate as of the date on the front of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date.This prospectus will be updated as required by law. All information contained herein relating to shares and per share data has been adjusted to reflect a 249:1 forward stock split effected on February 14, PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.
